DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendment filed on 07/27/2022, the 35 U.S.C. 101 has been withdrawn.
In light of the amendment filed on 07/27/2022, the 35 U.S.C. 112(b) has been withdrawn.
In light of the amendment filed on 07/27/2022, the claim objection has been withdrawn.
The amendment filed on 07/27/2022 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Chad J. Billings (Registration Number 48,917) on 08/25/2022.

	Please amend the claim as following:
13. (Currently Amended) A homomorphic inference device comprising: 
processing circuitry executing an intermediate layer of a neural network performing recognition on an encrypted message, wherein in performing the recognition, the processing circuitry is configured to: 
take as input an input ciphertext resulting from encrypting input data, determine whether a value obtained from the input data is greater than 0, generate a ciphertext resulting from encrypting 1 as a range ciphertext when the value obtained from the input data is greater than 0, and generate a ciphertext resulting from encrypting 0 as the range ciphertext when the value obtained from the input data is equal to or less than 0; and 
perform a homomorphic operation of computing a sum of a product of a ciphertext resulting from encrypting 1 and the range ciphertext and a product of a ciphertext resulting from BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/JWR/mmiApplication No.: 16/652,850Docket No.: 2565-0629PUS1 Reply dated July 27, 2022Page 4 of 18 Reply to Office Action of May 11, 2022 encrypting -1 and a value obtained by subtracting the range ciphertext from the ciphertext resulting from encrypting 1, so as to generate a result ciphertext of a result of computing a Sign function that takes as input an integer and outputs a sign of the integer, 
wherein the processing circuitry generates ai, which is the range ciphertext, as indicated in Formula 3, and 
generates D, which is the result ciphertext, as indicated in Formula 4 [Formula 3]  


    PNG
    media_image1.png
    211
    733
    media_image1.png
    Greyscale
 where 
n is an integer of 1 or more, 
Ci is an input ciphertext resulting from encrypting input data xi, 
X is a variable constituting a polynomial of a polynomial ring in the ring variant of Gentry- Sahai-Waters (RGSW) encryption, 
G is a tensor product of g and I2, 
G -1 is a process to convert each integer element of a matrix into a binary representation, 

 
    PNG
    media_image2.png
    25
    255
    media_image2.png
    Greyscale

 L is a minimum integer equal to or more than logq, 
g is a positive integer, 
I2 is a 2 x 2 identity matrix, and 
wi is weight data in a neural network BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/JWR/mmiApplication No.: 16/652,850Docket No.: 2565-0629PUS1 Reply dated July 27, 2022Page 5 of 18 
Reply to Office Action of May 11, 2022[Formula 4]


 
    PNG
    media_image3.png
    174
    495
    media_image3.png
    Greyscale
 
where A' is the range ciphertext, and D is the result ciphertext.

Allowable Subject Matter
Claims 11, 13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
U.S. Pub. Number 2016/0350648 to Gilad-Bachrach- Gilad-Bachrach teaches methods, systems, and computer storage media for performing neural network computations on encrypted data. Encrypted data having ciphertext is received from a user. The encrypted data is encrypted with an encryption scheme that allows for computations on the ciphertext to generate encrypted results data. The encryption scheme can be a fully homomorphic encryption scheme that supports neural network computations on encrypted data. Neural network computations are performed on the encrypted data, using approximations of neural network functions to generate encrypted neural network results data from encrypted data. 
U.S. Pub. Number 2018/0096248 to Chabanne-Chabanne teaches method for secure learning of parameters of a convolution neural network, CNN, for data classification includes the implementation, by data processing of a first server, including receiving from a second server a base of already classified learning data, the learning data being homomorphically encrypted; learning in the encrypted domain, from the learning database, the parameters of a reference CNN including a non-linear layer (POLYNOMIAL) operating an at least two-degree polynomial function approximating an activation function; a batch normalization layer before each non-linear layer (POLYNOMIAL); and transmitting the learnt parameters to the second server, for decryption and use for classification.
U.S. Pub. Number 2019/0138899 to Hoshizuki-Hoshizuki teaches a neural network model includes a plurality of processing layers, and, as the processing layers, one or more activation function layers that convert an input value by a predetermined activation function. The activation function of at least one of the activation function layers is configured as a function of a waveform the output value of which changes, in a first range, to approach a maximum value as an input value increases and, in a second range, away from a minimum value as the input value increases, such that the output values in the first and second ranges are not the same.
What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of processing circuitry executing an intermediate layer of a neural network performing recognition on an encrypted message, wherein in performing the recognition, the processing circuitry is configured to: take as input an input ciphertext resulting from encrypting input data, determine whether a value obtained from the input data is greater than 0, generate a ciphertext resulting from encrypting 1 as a range ciphertext when the value obtained from the input data is greater than 0, and generate a ciphertext resulting from encrypting 0 as the range ciphertext when the value obtained from the input data is equal to or less than 0; and perform a homomorphic operation of computing a product of the generated range ciphertext and a ciphertext of the value obtained from the input data, so as to generate a result ciphertext of a result of computing a rectified linear unit (ReLU) function, as recited in claims 11, 15, 17 and 19 and processing circuitry to: take as input an input ciphertext resulting from encrypting input data, determine whether a value obtained from the input data is greater than 0, generate a ciphertext resulting from encrypting 1 as a range ciphertext when the value obtained from the input data is greater than 0, and generate a ciphertext resulting from encrypting 0 as the range ciphertext when the value obtained from the input data is equal to or less than 0; and perform a homomorphic operation of computing a sum of a product of a ciphertext resulting from encrypting 1 and the range ciphertext and a product of a ciphertext resulting from encrypting -1 and a value obtained by subtracting the range ciphertext from the ciphertext resulting from encrypting 1, so as to generate a result ciphertext of a result of computing a Sign function that takes as input an integer and outputs a sign of the integer, as recited in claims 13,16 18 and 20, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 11, 13 and 15-20 and thus this claim is considered allowable. The dependent claims which further limit claims 11, 13 and 15-20 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491